                                                                   4/14/20




SO ORDERED 4/14/20




Alison J. Nathan, U.S.D.J.
                             Defendant's sentencing is hereby adjourned to
                             June 25, 2020 at 11 a.m. Pursuant to the Court's
                             Individual Practices in Criminal Cases,
                             Defendant's sentencing submission is due June
                             18, 2020. The Government's sentencing
                             submission is due June 22, 2020.
                             SO ORDERED.
